Case 2:18-cv-04297-PJW Document 215 Filed 08/03/20 Page 1 of 2 Page ID #:8010




  1
  2
  3
  4
  5
  6
  7                              UNITED STATES DISTRICT COURT
  8             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  9 NEMAN BROTHERS & ASSOC.,                          Case No. 2:18-cv-04297-PJW
    INC., a California Corporation,
 10                                                    xxxxxxxxxx ORDER DISMISSING
                                                      [PROPOSED]
                 Plaintiff,                           ACTION WITH PREJUDICE
 11       vs.
 12
      ONE STEP UP LTD., a New York
 13   Corporation; BOSCOV’S
      DEPARTMENT STORE, LLC., a
 14
      Delaware Limited Liability Company;
 15   CITI TRENDS, INC., a Delaware
      corporation; ROSS STORES, INC. a
 16
      Delaware corporation; GABRIEL
 17   BROTHERS, INC., a West Virginia
      corporation; MEIJER, INC., a
 18
      California corporation; and DOES 1-10,
 19   inclusive,
 20                      Defendants.
 21 AND RELATED COUNTERCLAIMS.
 22
 23
 24
 25
 26
 27
 28
      4594562.1 26753-83001
                              [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
Case 2:18-cv-04297-PJW Document 215 Filed 08/03/20 Page 2 of 2 Page ID #:8011




  1 FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY ORDERED:
  2            1.        This case in its entirety is hereby dismissed with prejudice; and
  3            2.        Each party shall bear its own respective costs and attorneys’ fees as
  4 incurred against one another in connection with this case.
  5            IT IS SO ORDERED.
  6
  7 Dated:                August 3, 2020
                                                           Hon. Patrick J. Walsh
  8
                                                           Judge, United States District Court
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      4594562.1 26753-83001
                                                       2
                              [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
